Per curiam.
In the spring and summer of 1980, the seven petitioners, classified State employees teaching at the New Hampshire Technical Institute, sought promotion to a higher instructional level. Dr. David Larrabee, president of the Institute, denied their promotions, in part because of budgetary constraints arising from a “top heavy” professional staff. The petitioners’ appeal to the personnel commission was unsuccessful, as is this appeal.
*435 Nothing in our State law or policy prevents a supervisor from denying classified employees promotion to a higher grade because of budgetary restraints. See Petition of Gorham School Board, 121 N.H. 878, 881, 436 A.2d 74, 76 (1981). There is no per se vested property right in such employment. Desmarais v. State Personnel Comm’n, 117 N.H. 582, 588, 378 A.2d 1361, 1364 (1977). Furthermore, even ostensibly “qualified” candidates for advancement may be denied promotion if the appointing authority finds certain professional and personal qualities to be lacking. See Appeal of Golding, 121 N.H. 1055, 1058-59, 438 A.2d 292, 294 (1981). Dr. Larrabee testified that three of the seven promotions were denied on the basis of merit considerations.
 In reviewing the decision of the commission on this petition for a writ of certiorari, RSA 490:4 (Supp. 1979), the “only question before us is whether the commission has acted illegally in respect to jurisdiction, authority or observance of the law, thereby arriving at a conclusion which could not legally or reasonably be made.” Tasker v. N.H. Personnel Comm’n, 115 N.H. 204, 206, 338 A.2d 543, 544 (1975). We conclude that the decision below was not illegal or unreasonable.

Petition dismissed.